EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 22 December 2021, has been considered by the examiner.
Response to Amendment
This office action is responsive to the amendment filed on 15 March 2022. As directed by the amendment: claims 1, 14-16, and 19 have been amended, claims 20-22 have been added, claim 18 has been canceled. Thus claims 1, 4-8, 11-17, and 19-22 are presently pending in this application. Applicant’s amendments to the Claims have overcome each objection previously set forth in the Non-Final Office Action mailed 21 December 2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Hamlin on 2 August 2022.
The application Abstract has been amended to make the Abstract one paragraph by removing the bulleted dashes and the line spacing between the bullets as follows: 
“Abstract

The present disclosure relates to a drug delivery device for setting and injecting of a dose of an 5injectable medicament, the drug delivery device comprising: [[-	  ]]an elongated housing extending along a longitudinal axis and having a sidewall with at least a first aperture, [[10-	]]at least one number sleeve rotatably supported inside the housing and comprising an outer surface, wherein a first portion of the outer surface is visible through the first aperture and wherein the number sleeve comprises a non-visible code in the region of the first portion.“
Allowable Subject Matter
Claims 1, 4-8, 11-17, and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 14, and 15, Draper teaches a drug delivery system, however, Draper fails to teach wherein the size of the first aperture along the longitudinal axis is larger than the size of the first aperture along the tangential direction. The aperture of modified Draper might be square to encompass the whole of the square encoded image but there is no reason to modify the aperture to be larger along the longitudinal axis than in the tangential direction.
Nielsen et al. teaches a code is larger along the longitudinal axis than in the tangential direction, however, there is no teaching of the size of the first aperture in the tangential direction being larger than or equal to a tangential extension of two adjacently located code lines, Nilsen et al. teaches an optical sensor (2 Fig 3) with an aperture (4 Fig 5) where the aperture is large enough to detect only one line at a time, it would not be obvious to modify the size of the aperture in the tangential direction to be larger than or equal to a tangential extension of two adjacently located code lines because the optical sensor of the code of Nielsen et al. would not distinguish between the two or more code lines, therefore a modification of Draper with Nielsen et al. would not result in the claimed limitation of a size of the first aperture in the tangential direction is larger than or equal to a tangential extension of two adjacently located code lines and the size of the first aperture along the longitudinal axis is larger than the size of the first aperture along the tangential direction.
Regarding independent claims 16 and 20, Marsh et al. discloses a drug delivery device with an elongated housing having a sidewall, an elongated aperture, a number sleeve, and a gauge element as required by the claims. However, Marsh et al. fails to disclose the sidewall defines a first aperture, wherein a first portion of the outer surface of the number sleeve is visible through the first aperture, and wherein the number sleeve comprises a non-visible code in a region of the first portion.
Nielsen et al. teaches the sidewall (410 Fig 6A) defines a first aperture (419 Fig 6A), wherein a first portion of an outer surface (416 Fig 6B) is visible through the first aperture (Fig 6A). However, it
would not be obvious to modify the number sleeve of Marsh et al. to include the limitations as taught by Nielsen et al. because the code pattern of Nielsen et al. is taught to be rotationally stationary during the dose setting step (Page 13 Lines 24-28). 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783